Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16891488 filed on 6/3/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 11/21/2021 is acknowledged.
Allowable subject matter 
Claims 4-5 are objected to as being dependent upon a rejected base claim (independent claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tsuyuki (US 2017/0278956).
inter alia, the step of: “a plurality of barrier regions between the adjacent trench gates”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuyuki (US 2017/0278956).
Regarding independent claim 1, Tsuyuki teaches an IGBT comprising:
a collector electrode (Fig. 6, element BE); 
5a collector layer (Fig. 6, element PC, paragraph 0082) on the collector electrode, the collector layer having a first conductivity type; 
a buffer layer (Fig. 6, element NS, paragraph 0083) on the collector layer, the buffer layer having a second conductivity type; 
a drift region (Fig. 6, element ND, paragraph 0086) on the buffer layer, the drift region 10having the second conductivity type; 
a body region (Fig. 6, element PB, paragraph 0074) on the drift region, the body region the first conductivity type; 

an interlayer insulating film (Fig. 6, element IL) covering a surface of the 15trench gates; 
emitters (Fig. 6, element NE) spaced apart from each other on a surface of the body region, the emitters having the second conductivity type; and
 a barrier region (Fig. 6, element PLP, paragraph 0103-0105) in a mesa between adjacent trench gates, 20configured to divide a width of the mesa (The recitation “configured to divide a width of the mesa” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art).
Regarding claim 2, Tsuyuki teaches wherein the barrier region comprises a high concentration impurity region having the first conductivity type (paragraph 0103-0105).
Regarding claim 3, Tsuyuki teaches wherein the barrier region has a height that entirely or partially overlaps with the trench gates (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki (US 2017/0278956) in view of Okamoto et al. (US 2021/0159315) and in view of Onozawa et al. (US 2014/0339599).
Regarding claim 6, Tsuyuki teaches an emitter electrode (Fig. 6, element EE).
Tsuyuki does not explicitly disclose an ion implantation region having the first conductivity type and opposite ends or sides that are in contact or 15partially overlapping with the emitters and a bottom portion or surface that is in contact with the body region; and a polysilicon emitter electrode on the ion implantation region.
Okamoto et al. teach an IGBT comprising an ion implantation region (Fig. 3, element PB, paragraph 0043) having the first conductivity type and opposite ends or sides that are in contact or 15partially overlapping with the emitters (Fig. 3, element NS) and a bottom portion or surface that is in contact with the body region (Fig. 3, element PC); and a emitter electrode (Fig. 3, element EE) on the ion implantation region.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Tsuyuki according to the teachings of Okamoto et al. with the motivation to improve the on-resistance of the semiconductor device (paragraph 0009).
Tsuyuki modified by Okamoto et al. do not explicitly disclose a polysilicon emitter electrode.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known polysilicon material for emitter region as shown by Onozawa et al. in paragraph 0059, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its In re Leshin, 125 USPQ 416.
Claims 7, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki (US 2017/0278956) in view of Onozawa et al. (US 2014/0339599).	
Regarding independent claim 7, Tsuyuki teaches an IGBT comprising:
a collector electrode(Fig. 6, element BE);  
a collector layer (Fig. 6, element PC, paragraph 0082) on the collector electrode, the collector layer having a first conductivity type; 
a buffer layer (Fig. 6, element NS, paragraph 0083) on the collector layer, the buffer layer 25having a second conductivity type; 28FP20049US 
a drift region (Fig. 6, element ND, paragraph 0086) on the buffer layer, the drift region having the second conductivity type; 
a body region (Fig. 6, element PB, paragraph 0074) on the drift region, the body region having the first conductivity type; 
5a plurality of trench gates (Fig. 6, elements TG1, TG2,TG3) penetrating the body region; 
an interlayer insulating film (Fig. 6, element IL) covering a surface of the trench gates; 
emitters (Fig. 6, element NE) spaced apart from each other on a surface of the body region, the emitters having the second conductivity 10type; 
a emitter electrode (Fig. 6, element EE) on the emitters; and 
a barrier region (Fig. 6, element PLP, paragraph 0103-0105) in a mesa region between adjacent trench gates, wherein the barrier region has a high concentration of 
Tsuyuki does not explicitly disclose a polysilicon emitter electrode.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known polysilicon material for emitter region as shown by Onozawa et al. in paragraph 0059, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Regarding claim 9, Tsuyuki teaches wherein the barrier region is substantially formed at or in a center between the 25adjacent trench gates (Fig. 6).
Regarding claim 11, Tsuyuki teaches wherein each of the first 10and second current paths has a width suitable to induce accumulation of hole carriers, and thus accumulate the hole carriers (This is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural 
Regarding claim 12, Tsuyuki teaches wherein a sum of the 15widths of the first and second current paths and the barrier region is configured to prevent a resist pattern for forming the emitter and/or the ion implantation region from being changed (This is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The prior art reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Tsuyuki can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963)).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki (US 2017/0278956) in view of Onozawa et al. (US 2014/0339599) and in view of Saikaku et al. (US 2012/0025874).
Regarding claim 8, Tsuyuki modified by Onozawa et al. teach all of the limitations of claim 7 from which this claim depends.

Tsuyuki modified by Onozawa et al. do not explicitly disclose the gate electrode doped with a second conductivity type impurity.
Saikaku et al. teach an IGBT comprising a gate electrode doped with a second conductivity type impurity (paragraph 0196).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Tsuyuki and Onozawa et al. according to the teachings of Saikaku et al. with the motivation to cause the gate electrode to function as a MOSFET driving gate (paragraph 0196).
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki (US 2017/0278956) in view of Onozawa et al. (US 2014/0339599) and in view of Okamoto et al. (US 2021/0159315).
Regarding claim 10, Tsuyuki modified by Onozawa et al. teach all of the limitations of claim 7 from which this claim depends.
Tsuyuki modified by Onozawa et al. do not explicitly disclose an ion implantation region having opposite ends or sides in contact or partially overlapping with the emitters and a 5bottom portion or surface in contact with the body region, wherein the ion implantation region is a high concentration impurity region of the first conductivity type.
Okamoto et al. teach an IGBT comprising an ion implantation region (Fig. 3, element PB, paragraph 0043) having opposite ends or sides in contact or partially overlapping with the emitters (Fig. 3, element NS) and a 5bottom portion or surface in 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Tsuyuki and Onozawa et al. according to the teachings of Okamoto et al. with the motivation to improve the on-resistance of the semiconductor device (paragraph 0009).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813